Case: 14-41396      Document: 00513137469         Page: 1    Date Filed: 07/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 14-41396                               July 31, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAFAEL S. RODRIGUEZ-SOTO, also known as Rafael Rodrigues-Soto, true
name Rafael Soto-Vargas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:12-CR-903


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Rafael S. Rodriguez-Soto appeals the 37-month sentence imposed
following his guilty plea conviction for being found unlawfully in the United
States after prior removal, in violation of 8 U.S.C. § 1326. He contends that
his within-guidelines sentence was both procedurally and substantively
unreasonable.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41396   Document: 00513137469    Page: 2   Date Filed: 07/31/2015


                               No. 14-41396

     Rodriguez-Soto has completed his term of imprisonment, has been
released from custody, and has been removed to Mexico. The appeal of his
sentence is therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382-83 (5th Cir. 2007). Accordingly, the appeal is DISMISSED.




                                     2